Citation Nr: 0021935	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
residuals of bilateral mastectomies.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of carcinoma of the left breast.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of carcinoma of the right breast.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to September 
1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
in her original claim on appeal, the veteran sought an 
evaluation in excess of 50 percent for residuals of bilateral 
mastectomies, which had been assigned effective from November 
1991.  Thereafter, a June 1993 rating decision increased the 
evaluation for this disability to 60 percent, effective from 
November 1991, and a January 1999 rating decision assigned 
separate 10 percent ratings for each breast for nerve damage 
based on September 1996 Department of Veterans Affairs (VA) 
examination, effective from September 16, 1996.  The veteran 
has continued her appeal.  Since the veteran indicated 
disagreement with the initial rating for her disability, the 
Board must consider the record from the effective date 
established by the initial rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Since the rating criteria for gynecological conditions and 
disorders of the breast were revised effective May 22, 1995, 
the Board is precluded from applying the new rating criteria 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.  After the effective date of the change in 
rating criteria, manifestations must be considered under both 
the "old" and "new" rating criteria, and the rating 
assigned should be in accordance with whichever criteria are 
more favorable.  Id.; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Finally, the Board finds that the development requested in 
its December 1995 remand has been accomplished to the extent 
possible.  This case is now ready for appellate 
consideration.


FINDINGS OF FACT

1.  For the period of November 13, 1991 to May 21, 1995, the 
veteran's residuals of bilateral mastectomies were manifested 
by removal of the axillary glands, but not extensive damage 
to the muscles and nerves.

2.  Since May 22, 1995, the veteran's residuals of bilateral 
mastectomies have been manifested by symptoms following 
modified radical mastectomy which included removal of the 
axillary glands, but not radical mastectomy or extensive 
damage to the muscles and nerves; sensory loss as a result of 
the veteran's left and right breast carcinoma does entitle 
the veteran to separate 10 percent evaluations for nerve 
damage to each breast, but only under the "new" criteria, 
and only from September 16, 1996.

3.  Separate evaluations for sensory loss as a residual of 
left and right breast carcinoma are available only through 
the application of the "new" criteria for gynecological 
conditions and disorders of the breast; the newer criterion 
is therefore more favorable than the older.


CONCLUSIONS OF LAW

1.  For the period of November 13, 1991 to May 21, 1995, the 
criteria for an evaluation in excess of 60 percent for 
residuals of bilateral mastectomies have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.116a, Diagnostic Code 7626 (effective immediately prior to 
May 22, 1995). 

2.  Since May 22, 1995, the schedular criteria for an 
evaluation in excess of 60 percent for residuals of bilateral 
mastectomies have not been met, and separate 10 percent 
evaluations for nerve damage as a residual of carcinoma in 
each breast prior to September 16, 1996, were not indicated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.116a, 
Diagnostic Code 7626 (effective immediately prior to May 22, 
1995), 4.116, Diagnostic Code 7626 (effective immediately 
after May 22, 1995), 4.124a, Diagnostic Codes 8519, 8619 
(1999).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of carcinoma of each breast have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.116, Diagnostic Code 7626 (effective immediately after May 
22, 1995), 4.124a, Diagnostic Code 8519, 8619.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
residuals of bilateral mastectomies and assigned a 50 percent 
evaluation by a January 1992 rating decision under 38 C.F.R. 
§ 4.116a, Diagnostic Code 7626 (effective immediately prior 
to May 22, 1995), based on service medical records and VA 
medical examination in December 1991.  Service medical 
records were found to reflect carcinoma of the right breast 
with modified radical mastectomy in March 1987, and February 
1988 periodic examination findings of persistent numbness of 
the right axilla and right arm secondary to surgery with node 
dissection.  The VA examination was noted to reveal carcinoma 
of the left breast with modified radical mastectomy in June 
1989, followed by chemotherapy which was completed in 
December 1989.  This examination indicated full range of 
motion in all joints.  Although it was noted that there was 
swelling in the hands and upper extremities, no neurological 
and/or muscular complaints or findings were indicated.

Following the regional office (RO)'s receipt in May 1993 of 
pathology reports referencing the analysis of axillary nodes 
removed as a result of both the left and right breast 
surgeries, in a rating decision in June 1993, the RO 
increased the evaluation for the veteran's residuals of 
bilateral mastectomies to 60 percent, effective November 
1991.

September 16, 1996 VA gynecological examination revealed the 
veteran's previous history of bilateral modified radical 
mastectomies and chemotherapy.  Subjective complaints at this 
time included bilateral numbness of the upper arms, axilla 
and breast reconstruction and there was also some discomfort 
with paresthesias and swelling of the upper extremities.  
More specifically, the veteran complained of numbness on the 
dorsal aspect of the upper arms bilaterally under the lower 
chest area to the mid breast.  She denied muscular function 
impairment.  

Objective findings included bilateral mastectomy and 
reconstructive scars and findings consistent with the 
veteran's subjective complaints.  Bilateral mastectomy scars 
were approximately 2 centimeters in diameter and appeared 
hypertrophied.  Additionally, there were two bilateral scars 
inferiorly from the reconstruction approximately 6 
centimeters each in length.  The scars were indicated to be 
fixed and nontender.  It was noted that there had been no 
evidence of malignancy within the previous year.  By the 
veteran's report recent studies included cancer markers, 
chest X-ray, pelvic ultrasound, and pap smear, all of which 
were reportedly within normal limits as determined by her 
private physician within the previous month.  The diagnosis 
included history of bilateral breast carcinoma with positive 
left axillary nodes.

March 1997 private laboratory studies revealed elevated white 
blood count and alkaline phosphatase levels.

VA examination in July 1999 revealed that since the veteran's 
surgeries, she had been followed by an oncologist with annual 
diagnostic evaluation.  Clinically, it was noted that there 
had been no evidence of recurrent or residual disease.  
Currently, the veteran complained of swelling and tightness 
of the hands since the axillary lymphadenopathy and that she 
had developed numbness in both armpits.  She also reported 
numbness in the upper arms and both sides of the anterior 
chest.  Further review of the symptoms revealed no 
neurological or emotional problems and a history of cancer in 
the family was noted.

Physical examination of the breasts revealed bilateral 
silicone implants without palpable lesions and mastectomy 
scars over the implants were noted to be well-healed.  
Neurological findings included vague numbness of the upper 
arms and anterior chest, which was mostly on fine touch.  No 
other sensory or motor deficits were detected and no focal 
neurological findings were noted.  Laboratory findings were 
indicated to be entirely normal.  The diagnostic impression 
was lobular carcinoma of the right breast (stage I), status 
post right modified radical mastectomy in 1987, lobular 
carcinoma of the left breast (stage II), status post modified 
radical mastectomy of the left breast in 1989, no evidence of 
residual, recurrent or metastatic cancer, cutaneous 
hypesthesia of the upper extremities, axillae, and chest 
wall, and mild lymphedema both hands.  The examiner commented 
that currently, the veteran exhibited modest discomfort of 
the upper extremities due to slight edema and numbness, and 
that she had no evidence of any physical disability at the 
present time.

In an addendum report to the July 1999 examination, dated two 
weeks later, the examiner further commented that the veteran 
had nerve damage to the cutaneous nerves due to axillary 
lymph node dissections, with mild/subjective numbness of the 
inner upper arms and lateral anterior chest wall on both 
sides.  The examiner did not find the existence of pain or 
paresthesia that would cause any degree of disability.  It 
was also noted that the veteran had mild swelling and 
tightness of the upper extremities due to bilateral lymph 
node dissection with no evidence of limitation in the range 
of motion of the upper extremities.  Flexion and abduction 
were noted to be to 180 degrees, and external and internal 
rotation was to 90 degrees.  It was the examiner's opinion 
that there was no objective evidence of disability caused by 
mild swelling of the dorsum of the hands.


II.  Rating Criteria and Analysis

As was noted above, the veteran's residuals of bilateral 
mastectomies are currently rated as 60 percent disabling 
under both the "old" and "new" criteria for gynecological 
conditions and disorders of the breasts.  In addition, 
effective from September 16, 1991, the RO has provided 
separate 10 percent evaluations for nerve damage to each 
breast under Diagnostic Codes 8519 and 8619.  

Under the "old" criteria in effect prior to May 22, 1995, 
residuals of breast surgery were evaluated pursuant to code 
criteria for removal of mammary glands, which provided for a 
minimum evaluation of 30 percent for removal of mammary 
glands in one breast without removal of axillary glands, and 
a 50 percent evaluation for removal of mammary glands in both 
breasts without removal of axillary glands.  38 C.F.R. 
§ 4.116a, Diagnostic Code 7626 (effective immediately before 
May 22, 1995).  These criteria further provided for a 40 
percent evaluation for removal of the mammary glands in one 
breast with removal of axillary glands, and a 60 percent 
evaluation for removal of mammary glands in both breasts with 
removal of axillary glands.  A 50 percent evaluation was 
provided for removal of mammary glands in one breast with 
extensive damage to muscles and nerves, and an 80 percent 
evaluation was provided for removal of both mammary glands in 
both breasts with extensive damage to the muscles and nerves.  

Under the "new" criteria in effect as of May 22, 1995, 
surgery of the breast following wide local excision without 
significant alteration of size or form, for both breasts or 
one, warrants a noncompensable evaluation.  Surgery of the 
breast following simple mastectomy or wide local excision 
with significant alteration of size or form warrants a 30 
percent evaluation (one breast) and a 50 percent evaluation 
(both breasts).  Surgery of the breast following modified 
radical mastectomy warrants a 40 percent evaluation (one 
breast) and a 60 percent evaluation (both breasts).  Surgery 
of the breast following radical mastectomy warrants a 50 
percent evaluation (one breast) and an 80 percent evaluation 
(both breasts).  For VA purposes, it is noted that (1) 
radical mastectomy means removal of the entire breast, 
underlying pectoral muscles, and regional lymph nodes to the 
coracoclavicular ligament; (2) modified radical mastectomy 
means removal of the entire breast and axillary lymph nodes 
(in continuity with the breast), and pectoral muscles are 
left intact; (3) simple (or total) mastectomy means removal 
of all the breast tissue, nipple, and a small portion of the 
overlying skin, but lymph nodes and muscles are left intact; 
and (4) wide local excision (including partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy) 
means removal of a portion of the breast tissue.  38 C.F.R. § 
4.116, Diagnostic Code 7626.

At all times applicable herein, 38 C.F.R. § 4.142a, 
Diagnostic Codes 8519 and 8619, which relate to paralysis or 
neuritis of the long thoracic nerve, provide a noncompensable 
evaluation for mild incomplete paralysis, and a 10 percent 
evaluation for moderate incomplete paralysis.  A 20 percent 
evaluation is provided for severe incomplete paralysis, and a 
maximum of 30 percent is provided for complete paralysis of 
the dominant side with inability to raise the arm above 
shoulder level or winged scapula deformity.  A note at the 
beginning of the criteria for diseases of the peripheral 
nerves indicates that when the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  In view of the fact that the veteran's nerve damage 
was manifested by only sensory involvement and has not yet 
been associated with a particular nerve group, the Board 
notes that the RO simply rated the veteran's nerve disability 
by analogy under Diagnostic Codes 8519 and 8619, and in light 
of this record, the Board finds that this was an acceptable 
means to achieve separate ratings for wholly sensory 
impairment.

In examining the evidence pertinent to the period of November 
13, 1991 to May 21, 1995 solely under the "old" criteria as 
required pursuant to VAOPGCPREC 3-2000, the Board notes that 
although examination in December 1991 revealed swelling in 
the hands and upper extremities, there were apparently no 
neurological or muscular complaints or findings.  
Consequently, the Board must conclude that for the period 
between November 13, 1991 and May 21, 1995, the veteran's 
residuals of bilateral mastectomies did not more nearly 
approximate the criteria for a higher rating under the 
"old" criteria found in Diagnostic Code 7626, as the 
veteran's symptoms during this period were not manifested by 
extensive damage to muscles and nerves.  38 C.F.R. § 4.7.  
Moreover, the Board notes that separate compensable ratings 
for each breast were not available as there was no medical 
evidence of nerve damage during this period so as to justify 
such ratings, and that nerve damage was already taken into 
account for a 60 percent evaluation under the "old" 
criteria found in Diagnostic Code 7626.  Thus, if the Board 
were to grant separate ratings for the left and right breast 
for nerve damage prior to May 21, 1995, this would be a 
violation of the rule against pyramiding found in 38 C.F.R. 
§ 4.14 (1999).  

In addition, as the veteran's scars were not found to be 
tender and/or painful or to limit the function of the 
affected part, an additional 10 percent rating was not 
available under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805 (1999).  As there was also no evidence during this 
period of a poorly nourished scar and/or a scar subject to 
recurrent ulceration, a separate 10 percent evaluation was 
also not available under 38 C.F.R. § 4.118, Diagnostic Code 
7803 (1999).

With respect to the period after May 22, 1995, the Board must 
evaluate the veteran's residuals of bilateral mastectomies 
under both the "old" and "new" rating criteria, and apply 
the rating criteria most favorable to the veteran.  See 
VAOPGCPREC 3-2000.  In this regard, in view of the fact that 
separate ratings for nerve damage were not available under 
the "old" criteria but would be permissible under the 
"new," the Board has concluded that the "new" criteria are 
more favorable.  However, even given this observation, the 
Board has found that a preponderance of the evidence is 
against a higher rating after May 22, 1995 under either the 
"old" or the "new" criteria for residuals of bilateral 
mastectomies or for the separate disabilities identified as 
residuals of carcinoma of the left and right breast.  

More specifically, after May 22, 1995, the "new" rating 
criteria require that residuals of modified bilateral radical 
mastectomy are to be rated as 60 percent disabling, and the 
Board must therefore find that with respect to the veteran's 
residuals of bilateral mastectomies after May 22, 1995, the 
preponderance of the evidence is clearly against an increased 
evaluation.  In addition, as was noted above, as there is 
still no evidence of extensive damage to muscles and nerves, 
a higher evaluation also continues to be unavailable under 
the "old" criteria.  However, the Board does observe that 
with the removal of nerve damage from Diagnostic Code 7626 in 
the "new" criteria, the RO was free to grant separate 10 
percent ratings for residuals of carcinoma of the left and 
right breast, with findings of at least some sensory 
impairment as of the VA examination on September 16, 1996.  

Earlier separate ratings for the veteran's nerve damage were 
not permitted under the "old" criteria for the reasons 
noted previously, and were also not permitted for the period 
from May 22, 1995 to September 15, 1996, since there was no 
medical evidence during that time period of nerve damage to 
justify separate ratings.  After September 16, 1996, the 
preponderance of the evidence continues to be against ratings 
in excess of 10 percent for residuals of carcinoma for the 
left and right breast as the evidence at best only 
demonstrates mild sensory involvement.  In this context, the 
Board must point out that the most recent examiner expressly 
found no focal neurological deficit involving motor or 
sensory function or more than "vague" cutaneous 
hypesthesia.  The award of separate 10 percent evaluations 
for these symptoms by the RO represents liberal 
interpretation of the record, though not one the Board finds 
inappropriate.  What is clear is that the level of disability 
represented by these symptoms could not support a higher 
evaluation.
 
As was noted with respect to the period before May 22, 1995, 
the record after May 22, 1995, does not reflect that the 
veteran's scars were tender and/or painful or to limit the 
function of the affected part, so as to justify an additional 
10 percent rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7804 and 7805.  As there was also no evidence since May 22, 
1995 that any scar was poorly nourished and/or subject to 
recurrent ulceration, a separate 10 percent evaluation is 
also not available under 38 C.F.R. § 4.118, Diagnostic Code 
7803.

The Board notes that this determination is based not only on 
the current level of the veteran's residuals of bilateral 
mastectomies and carcinoma of the left and right breast, but 
on the level of severity of these disabilities at the time of 
the initial evaluation assigned by the rating decision in 
January 1992.  Should the severity of these disabilities 
increase in the future, she may apply for an increased 
rating.


ORDER

An evaluation in excess of 60 percent for residuals of 
bilateral mastectomies is denied.

An evaluation in excess of 10 percent for residuals of 
carcinoma of the left breast is denied.

An evaluation in excess of 10 percent for residuals of 
carcinoma of the right breast is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


